Jenkins, P. J.
The plaintiff bank sued E. M. and Mrs. O. R. Amason upon a promissory note for the principal sum of $1080, claiming attorney’s fees. The first named defendant filed no plea. The other filed a plea in which she set up substantially the following facts: that the defendants gave the note; that the defendant filing the plea had previously to the present note stood security for *511the other defendant at the plaintiff bank for $250; that the note for $1080, here sued upon,, was sent to her by mail, with a letter requesting this defendant to sign the same in renewal; that the defendant, thinking that the note sent was in renewal of the'$250 note, signed the same and returned it, receiving nothing therefor except cancellation of the former note; and that there was no consideration whatever for the note sued upon except the cancellation of the $250 note. She further set up that owing to a defect in her eyesight she was unable to read, and that she was eighty-three years of age and unable, on account of her physical and mental afflictions, to attend to any business. She prayed that the judgment against her be limited to the said $250. The plaintiff filed a motion to strike this plea, on the ground of its insufficiency; which was done; and both defendants filed exceptions.

Judgment reversed.

Stephens and Bell, JJ., concur.